Case 3:18-cv-01811-JAG-MDM Document 34 Filed 03/02/19 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


 NORMA ANDÚJAR VALENTÍN                 CIVIL NO. 18-CV-01811 (ADC)

      Plaintiff

           Vs.                           (JURY TRIAL REQUESTED)

 ASHFORD PRESBYTERIAN
 HOSPITAL et als

       Defendants



           STATEMENT OF UNCONTESTED MATERIAL FACTS

TO THE HONORABLE COURT:

      COMES NOW, co-defendant Dr. Pedro J. Hernández (Dr. Hernández),

through his undersigned attorneys and submits his Statement of Uncontested

Material Facts in support of their Motion for Summary Judgment.

      1.     On July 1st 2014, the University of Puerto Rico (UPR) and the Auxilio

Mutuo Hospital (AMH) subscribed the “Affiliation Agreement for Educational

Experiences of Residents (Surgical Rotations)”, herein after referred to as “Surgical

Rotations Program”. (Exhibit A )

      2.     Pursuant to the terms of the Surgical Rotations Program, AMH is to

provide its facilities so that UPR’s faculty and residents can conduct the surgical



                                                                                   1
Case 3:18-cv-01811-JAG-MDM Document 34 Filed 03/02/19 Page 2 of 3




rotations required as part of their medical training. (Exhibit A pg. 1)

      3.     Since August 16th 2013 to the present, Dr. Hernández has been part of

the faculty of the University of Puerto Rico’s Medical Science Campus School of

Medicine - Department of Surgery. (Exhibits B & C)

      4.     Dr. Hernández is one of several members of UPR’s faculty assigned to

teach and supervise UPR’s residents during their surgical rotations at AMH.

(Exhibit A, Section 1-A pg 1, Exhibit B)

      5.     Mr. Samuel Boria Andújar was a patient treated by Dr. Hernández as

part of the Surgical Rotations Program. (Exhibit B and C)

      6.     Dr. Hernández provided treatment to Mr. Boria Andújar in his capacity

as attending physician for the Department of Surgery of the University of Puerto

Rico-Medical Sciences Campus’ School of Medicine. (Exhibits B and C)

      7.     The University of Puerto Rico is the party called upon to respond for

any medical malpractice claims of their faculty, residents, or students while

performing any duties under the Surgical Rotations Program. (Exhibit A pg 3

Section 2 (E) (i))

      8.     Faculty members like Dr. Hernández have immunity from medical

malpractice claims. (Exhibit A pg 3 Section 2 (E) (i); 26 LPRA 4105)

      9.     Recovery of damages, against the University of Puerto Rico, for any

malpractice claim arising out of the Surgical Rotation Program are limited by statute.



                                                                                    2
Case 3:18-cv-01811-JAG-MDM Document 34 Filed 03/02/19 Page 3 of 3




(Exhibit A pg 3 Section 2 (E) (i); 26 LPRA 4105)

      RESPECTFULLY SUBMITTED.

I hereby certify that a copy of this motion was filed using the Court’s CM/ECF

system that will electronically send a copy to the attorneys of record.

      In San Juan, Puerto Rico on this 2nd day of March 2019.

                                       DOBLE GALLART LAW LLC
                                       Attorneys for Defendants
                                       420 Ponce de Leon Avenue,
                                       Midtown Building Suite 304
                                       San Juan, PR 00918
                                       Tel. (787) 754-7171
                                       Fax (787) 250-1041

                                       By:

                                       /s/ ANGELIQUE DOBLE BRAVO
                                       Angelique Doble Bravo
                                       USDC PR 221208
                                      E-mail: doblegallart@gmail.com




                                                                             3
